Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/952,438 filed on December 20, 2021.

Reasons for Indicating Allowable Subject Matter
3. 	Claims 1, 3-21 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a method for forming an integrated chip, comprising:
....
performing a planarization process along a top surface of the ILD layer, wherein the planarization process removes excess of the first, second, and third field plate layers over the ILD layers, thereby defining a field plate; in combination with the rest of claim limitations as claimed and defined by the applicant.

5.	The following is an examiner’s statement of reasons for allowance:
Claim 9: the prior art of record alone or in combination neither teaches nor makes obvious a method for forming a high voltage transistor device, comprising:
....
a plurality of dummy gate structures overlies the substrate, wherein a first dummy gate structure overlies the channel region;
....
removing a second dummy gate structure laterally offset the first dummy gate structure, thereby defining a first gate electrode opening;
forming a first stack of metal layers in the field plate opening and the first gate electrode opening; and
performing a planarization process into the first stack of metal layers, thereby defining a field plate and a first gate electrode; in combination with the rest of claim limitations as claimed and defined by the applicant.

6.	The following is an examiner’s statement of reasons for allowance:
Claim 17: the prior art of record alone or in combination neither teaches nor makes obvious a method for forming a high voltage transistor device, comprising:
....
a first dummy gate structure and a second dummy gate structure overlies the substrate, wherein the first dummy gate structure is disposed laterally between the source region and the drain region;
....
patterning the ILD layer to define a field plate opening within the ILD layer, wherein the field plate opening is disposed laterally between the first dummy gate structure and the drain region;
removing the second dummy gate structure to define a first gate electrode opening;
....
forming a first gate electrode within the first gate electrode opening, wherein the field plate and the first gate electrode are formed concurrently;
removing the first dummy gate structure to define a second gate electrode opening; and forming a second gate electrode within the second gate electrode opening; in combination with the rest of claim limitations as claimed and defined by the applicant.

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a method for forming an integrated chip/high voltage transistor device in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 9 and 17 are allowable. Since the independent claims 1, 9 and 17 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 3-8, 21 of the independent claim 1, the dependent claims 10-16 of the independent claim 9, and the dependent claims 18-20 of the independent claim 17, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 9 and 17 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 9 and 17 are deemed patentable over the prior art.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819